Citation Nr: 1624988	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for chronic partial tear, rotator cuff, left shoulder, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In February 2016 and March 2016, the Veteran submitted additional evidence in support of her claim in the form of lay statements.  In May 2016, the Veteran's representative submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2015).



FINDING OF FACT

The Veteran's left shoulder disability is manifested by flexion to 145 degrees with pain or 160 degrees with pain; abduction to 90 degrees or 180 degrees; external rotation to 50 degrees with pain or 90 degrees; and internal rotation to 60 degrees with pain or 90 degrees as well as painful motion and reduced motion during flare-ups.



CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no greater, for service-connected left shoulder chronic partial tear of the rotator cuff have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201-5010 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have been met in this case.  A letter dated in April 2009 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations in April 2009 and in January 2016 with respect to her claim.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's left shoulder disability under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examinations to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an increased rating is warranted for her service-connected left shoulder disability.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left shoulder disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that limitation of motion of the arm, under Diagnostic Code 5201, was the service-connected disorder, and that traumatic arthritis, under Diagnostic Code 5010, is a residual condition.  

Diagnostic Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Under Diagnostic Code 5201, limitation of motion of the minor arm is rated as 20 percent disabling when motion is limited to shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A maximum 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  Id.  

In April 2009, the Veteran underwent a VA joints examination.  She reported increasing pain in the shoulder, and noted that she was able to use it less.  She described her pain as intermittent and noted weakness as well as stiffness.  She denied swelling, increased heat, giving way, and locking.  She reported that she experienced flare-ups of pain which were precipitated by raising the left upper extremity above the head, and noted that these flare-ups occurred on a daily basis and lasted for 15 minutes.  During the flare-ups she was restricted from using the left upper extremity.  She denied the use of any assistive devices and a history of surgical procedures.  She stated that she was right-hand dominant.  She explained that she worked as an administrator since 1992, but that she was unemployed due to economic reasons.  She denied loss of time from work in the prior 12 months due to her left shoulder disability. 

Physical examination showed slight wasting of the supraspinatus when compared to the right.  There was range of motion with forward flexion to 160 degrees with pain; abduction to 90 degrees; external rotation to 90 degrees; and internal rotation to 60 degrees with pain.  Pulses were normal and an impingement test was positive.  There were no neurovascular deficits of the left upper extremity.  X-rays showed minimal narrowing of the glenohumeral joint space.  The diagnoses were impingement syndrome of the left shoulder with rotator cuff tears and early arthritic changes of the shoulder joint.  Repetitive motion had no effects on the Veteran's range of motion, pain, fatigability, coordination, weakness, or endurance.  The examiner reported that an opinion as to whether there would be further decrease in range of motion during flare-ups would require speculation.

VA treatment records from 2009 through 2015 were negative for any diagnoses of or treatment for a left shoulder disability.

In various lay statements, the Veteran has indicated that her left shoulder disability caused pain, progressive weakening of the left arm and shoulder, and limited movement of the shoulder.  In a July 2009 notice of disagreement, she reported that she could not raise her left arm above her shoulder without pain and that she had lost strength in her arm.  In a February 2016 statement, the Veteran noted that simple movements such as placing her forearm in front of her chest to look at her watch was painful and that resting her elbow on the car window while driving was uncomfortable.  She also stated that, after the January 2016 VA examination, she was in pain for four days.  In a March 2016 statement, she reported that she has experienced loss of use of her arm, and that her left arm was noticeably weaker.  She also reported increased pain.

In January 2016, the Veteran underwent another VA examination.  The Veteran reported daily recurrent left shoulder pain which was aggravated by lifting and elevating the left arm above shoulder level and pushing with the left arm.  She denied the use of medication, but stated that she did not perform any activities that aggravated the pain.  She indicated that she did yoga which improved her shoulder mobility.  The Veteran noted that she was right hand dominant.  She described flare-ups on a monthly basis caused by repetitive lifting resulting in a loss of function due to pain.  

Physical examination of the left shoulder showed flexion to 145 degrees with pain, abduction to 180 degrees, external rotation to 50 degrees with pain, and internal rotation to 90 degrees.  The examiner noted that the range of motion contributed to functional loss, as it reduced mobility.  There was evidence of pain with weight bearing and there was objective evidence of localized tenderness or pain in the tendon over the bicipital groove.  There was also objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional functional loss or range of motion after three repetitions.  The examiner stated that it would require speculation to opine as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, because the Veteran was not experiencing a flare-up at the time of examination, and an opinion could not be rendered based on a hypothetical situation.  Similarly, the examiner could not provide an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, as it would be speculative to provide accurate range of motion findings during a flare-up since the Veteran was not having a flare-up at the time of examination.  Muscle strength was 5/5 in the left shoulder and there was no evidence of muscle atrophy.  There was no ankylosis.  A Hawkins' Impingement Test and a lift-off subscapularis test were positive, but an empty-can and external rotation/infraspinatus strength test were negative.  There was no shoulder instability, dislocation, or labral pathology suspected.  There was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition suspected.  There was no loss of head, nonunion, or fibrous union of the humerus and no malunion of the humerus.  No other pertinent physical findings were reported.  X-rays of the shoulder showed arthritis.  The examiner found that the Veteran's left shoulder disability impacted her ability to work, as it limited her ability to perform a job requiring repetitive lifting or pushing with the left arm.  The diagnoses were left rotator cuff tear and degenerative arthritis of the left shoulder.

After thorough consideration of the evidence of record, the Board concludes that an increased rating of 20 percent, but no greater, is warranted for the Veteran's left shoulder disability.  Throughout the rating period on appeal, the evidence of record shows flexion to no less than145 degrees with pain, abduction to no less than 90 degrees, external rotation to no less than 50 degrees with pain, and internal rotation to no less than 60 degrees with pain.  As the April 2009 VA examination documented left shoulder abduction limited to 90 degrees, there is evidence of limitation of left shoulder motion to shoulder level, warranting a 20 percent disability rating under Diagnostic Code 5201.  A rating greater than 20 percent is not warranted under Diagnostic Code 5201, as there is no medical or lay evidence that the left arm motion was limited to 25 degrees from the side.  Accordingly, an increased rating of 20 percent, but no greater, is warranted for the Veteran's left shoulder disability under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no medical or lay evidence of functional impairment comparable to ankylosis, or fibrous union, nonunion, or loss of head of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).

Additionally, the Board has considered whether the Veteran's left shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for any part of the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evidence of record shows that the Veteran experienced pain during range of motion testing.  Additionally, she reported increased pain during flare-ups, as well as weakening of the arm and limited movement of the shoulder.  In April 2009, she reported that flare-ups occurred daily, and during the January 2016 examination, she stated that the flare-ups occurred once per month.  In March 2016, she noted that she experienced pain for four days after the January 2016 VA examination.  However, both the April 2009 and January 2016 VA examination reports show that the Veteran was able to perform repetitive testing of the left shoulder with no change in range of motion of the left arm.  While the examiners were unable to address the additional loss of motion, in degrees, that the Veteran would experience upon a flare-up or repeated use over time, the Board nonetheless finds that the 20 percent rating assigned herein contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain, flare-ups, and repetitive use.  The competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such functional impairment and loss, has been shown to be comparable to limitation of arm motion to 25 degrees from the side, ankylosis of the scapulohumeral articulation, or fibrous union, nonunion, or loss of head of the humerus.  Accordingly, an increased rating greater than 20 percent is not warranted for the Veteran's left shoulder disability based upon functional loss.

Based on the foregoing, an increased rating of 20 percent, but no greater, is warranted for the Veteran's service-connected left shoulder chronic partial tear of the rotator cuff.  The preponderance of the evidence is against a rating greater than 20 percent, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's left shoulder disability is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the left shoulder disability.  Id.  As shown by the evidence of record, the Veteran's left shoulder disability is manifested by pain productive of limitation of motion.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's left shoulder disability is not inadequate.  An increased evaluation is provided for certain manifestations of and/or levels of functional impairment due to that disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluation awarded is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the Veteran or the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that she is unemployable as a result of her service-connected left shoulder disability.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.



	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 20 percent, but no greater, for left shoulder chronic partial tear of the rotator cuff is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


